Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a the word means that is coupled with functional language without reciting sufficient structure to perform the recited function and the word means is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for producing an alkaline solution” and “means for emitting the alkaline solution” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the desalination system comprising a reverse osmosis system or an evaporator and condenser” renders the claim indefinite because it is unclear whether the limitation is intending that the system comprises a RO system or “an evaporator and condenser” or that the system comprises “a RO system and condenser” or evaporator.
Regarding claim 5, it is unclear whether the claim 5 is dependent on claim 1 or a different claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0296881 A1 (hereinafter referred as “Douglas”), in view of WO 2008/115662 (hereinafter referred as “Graupner”), and AU 2007231797 (hereinafter referred as “Nove”)
Regarding claim 1, Douglas teaches a method, system and apparatus for removal of carbon dioxide from air by distributing hydroxide (alkaline solution) into atmospheric air (abstract). Douglas also discloses that the hydroxide and/or fluid may be released via a moving article or object such as blades on a windmill or wind turbine, and that it may be preferable to utilize a propelled aerosol to achieve appropriate dispersion of the hydroxide [0015]. Douglas further adds that a receptacle on a tower may be used to pump, spray, or otherwise release the hydroxide into the air [0026], and that the apparatus may be configured to aerosolize the hydroxide. In this regard, the aerosol may be formed with a propellant gas, or may simply be sprayed as a fine mist of solid particles or aqueous solution, and that use of known aerosolizing techniques may be employed [0037].
Therefore, Douglas suggest spraying sodium hydroxide solution into atmosphere via blades on a wind turbine using known techniques to capture carbon dioxide from atmosphere. Douglas does not disclose a desalination system, wherein the desalination produces brine, means for producing an alkaline solution from brine.
Graupner teaches a method of capturing atmospheric carbon dioxide for ocean sequestration, the method comprising the steps of: generating electric power via a wind turbine generator (302) located in a saltwater environment;, using the electric power generated via the wind turbine generator, to produce sodium hydroxide (through electrolysis of seawater through unit 304); and emitting the sodium hydroxide solution into an air stream passing through a carbon dioxide sequester (200). Graupner discloses that sodium hydroxide is produced from seawater or brine ([0012], claim 35). Graupner does not disclose desalinating salt water from the saltwater environment, using the electric power generated via the wind turbine generator, to produce brine; and processing the produced brine to produce sodium hydroxide.
Nove teaches a desalination plant comprising a floating structure adapted to be positioned in a body of seawater, a wind turbine mounted to the floating structure, and a desalination unit located at the floating structure and being operatively coupled to the wind turbine for driving the desalination unit which is adapted to produce desalinated water and brine from the body of seawater (abstract, P6/L4-16).
It would have been obvious to one of ordinary skill in the art to modify the apparatus/system of Douglas to include a desalination unit to produce desalinated water and brine, further processing brine to produce sodium hydroxide to utilize the energy produced by the wind turbine to generate desalinated water and sodium hydroxide as disclosed by Graupner and Nove.
Regarding claim 3, Nove discloses that the desalination includes reverse osmosis units (page 3/L16-21).
Regarding claim 4, Nove teaches using electricity generated wind energy to operate reverse osmosis system (P5/L7-17).
Regarding claim 8, Graupner teaches providing an electrolysis unit (404) producing sodium hydroxide and hydrochloric acid (refer fig. 4, [0071]-[0073]).
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Graupner and Nove as applied to claim 1 above, and further in view of CN 102726336 (hereinafter referred as “Wen”). 
Regarding claim 2, modified Douglas teaches limitations of claim 1 as set forth above. As indicated above, Douglas discloses that the apparatus may be configured to aerosolize the hydroxide, and that the aerosol may be formed with a propellant gas, or may simply be sprayed as a fine mist of solid particles or aqueous solution, and that use of known aerosolizing techniques may be employed [0037]. Douglas does not explicitly disclose that a plurality of nozzles are disposed on the one or more blades. However, Wen discloses a windmill comprising a plurality of blades, each having nozzle to spray liquid (abstract, fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a plurality of nozzles on the blades of the wind turbine of modified Douglas because Wen establishes that it is well known to use nozzle(s) on blades of windmills and Douglas suggest using known techniques.
Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Graupner and Nove as applied to claim 1 above, and further in view of ACS Sustainable Chem. Eng. 2017, 5, 11147−11162 (hereinafter referred as “Thiel”).
Regarding claim 5, modified Douglas teaches limitations of claim 1 as set forth above. Modified Douglas does not teach that the means for producing the alkaline solution comprises a brine purification system and a brine concentration system.
Theil teaches utilization of desalination brine for sodium hydroxide production (abstract), wherein the method comprises purifying the brine to produce purified brine, increasing salt concentration of the purified brine to produce concentrated brine, and performing electrolysis on the concentrated brine to produce sodium hydroxide, hydrogen and chlorine (refer fig. 3).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. It would have been obvious to one of ordinary skill in the art to apply known technique of purifying the brine to produce purified brine, increasing salt concentration of the purified brine to produce concentrated brine, and performing electrolysis on the concentrated brine to produce sodium hydroxide, hydrogen and chlorine as disclosed by Theil in the system of modified Douglas to yield predictable results of producing sodium hydroxide, hydrogen and chlorine. 
Regarding claim 6, Graupner discloses using electrical energy produced by the wind turbine to perform electrolysis (refer fig. 3). Nove teaches using electricity generated wind energy to operate reverse osmosis system (P5/L7-17). It would have been obvious to one of ordinary skill in the art to use the electricity produced by the wind turbine to operate various equipment within the system to utilize energy generated by the wind turbine.
Regarding claim 7, Graupner discloses using electrolysis system for generation of sodium hydroxide, chlorine, and hydrogen (Refer fig. 3). Graupner also discloses using electrical energy produced by the wind turbine to perform electrolysis (refer fig. 3). Whether to store the gases produced by the system or to further process the gases would have been an obvious matter of choice to one of ordinary skill in the art.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Graupner, Nove and Thiel as applied to claim 5 above, and further in view of US 2009/0212560 A1 (hereinafter referred as “Larsen”).
Regarding claim 9, modified Douglas teaches limitations of claim 1 as set forth above. Modified Douglas does not disclose wherein the means for producing the alkaline solution comprises a heater using heat from the wind turbine generator. 
Larsen teaches a heating system includes at least one wind turbine, one or more wind turbine components producing surplus heat, and one or more cooling systems for removal of the surplus heat from the wind turbine components. The heating system also includes a mechanism for transporting at least a part of the surplus heat to heating processes in at least one location external to the at least one wind turbine (abstract).
It would have been obvious to one of ordinary skill in the art to utilize heat generated by the wind turbine by transporting at least a part of the surplus heat to external systems in the system of modified Douglas as taught by Larsen. Where to utilize the heat would have been an obvious matter of choice to one of ordinary skill in the art.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Graupner and Nove as applied to claim 1 above, and further in view of US 2011/0103950 (hereinafter referred as “Pesetsky”).
Regarding claim 10, modified Douglas teaches limitations of claim 1 as set forth above. As indicated above, Douglas discloses that the apparatus may be configured to aerosolize the hydroxide, and that the aerosol may be formed with a propellant gas, or may simply be sprayed as a fine mist of solid particles or aqueous solution, and that use of known aerosolizing techniques may be employed [0037]. Douglas does not disclose that the system comprising a pump for conveying the alkaline solution to the means for emitting the alkaline solution into an air stream passing through the one or more blades, wherein the pump uses centrifugal force induced by the one or more blades.
Pesetsky teaches a wind turbine blade system having a plurality of blades (108), a plurality of openings (203) disposed along at least one surface of the blade, a fluid moving device (207) arranged and disposed to provide a fluid to or from the one or more openings (abstract). Pesetsky teaches that fluids such as water or other liquids may be provided to openings 203 [0032]. Pesetsky also teaches that When disposed along the span of the blade 108 with the modules 205 in suction mode positioned near the blade root and the modules 205 in blowing mode positioned near the blade tip, the power requirements of the fluid moving device 207 are reduced due to a centrifugal pumping effect of the suction/blowing flow stream for a system-level power performance benefit [0034].
It would have been obvious to one of ordinary skill in the art to modify the system of modified Douglas to provide a pump to pump the alkaline solution, wherein the pump uses centrifugal force induced by the blades to reduce power requirement as taught by Pesetsky.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN206366465U teaches a windmill comprising spay tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777